In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-16-00201-CV


                  IN THE MATTER OF THE MARRIAGE OF
       EDITH CERVANTES RODRIGUEZ AND JUAN ANTONIO RODRIGUEZ
           AND IN THE INTEREST OF O.A.R. AND K.P.R., CHILDREN

                         On Appeal from the 222nd District Court
                                Deaf Smith County, Texas
            Trial Court No. DR-2015K-162, Honorable Roland D. Saul, Presiding

                                     June 30, 2016

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      On June 22, 2016, appellant, Juan Antonio Rodriguez, filed a motion to dismiss

his appeal that complies with the requirements of Texas Rule of Appellate Procedure

42.1(a)(1). No decision of this Court having been delivered to date and without passing

on the merits of the appeal, we grant the motion and dismiss appellant’s appeal. See

TEX. R. APP. P. 42.1(a)(1). Because appellant’s motion does not address costs, costs

will be taxed against appellant. See TEX. R. APP. P. 42.1(d). If dismissal will prevent

appellee, Edith Cervantes Rodriguez, from seeking relief to which she would otherwise
be entitled, the Court directs appellee to file a timely motion for rehearing. No motion

for rehearing from appellant will be entertained.




                                                    Mackey K. Hancock
                                                        Justice




                                             2